Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1, 8, 17 and 24 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 9,344,914 and 10, 841,927.  Although the claims at issue are not identical, they are not patentably distinct from each other because the following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            
US Patent 9,344,914
Instant Application 16/554,330
Claim 1  

A method of wireless communication operable at a user equipment (UE), comprising: 


establishing a first active connection;  establishing a second active connection, simultaneous to the first active connection;  providing, from a modem, modem information corresponding to connection qualities of the 
first active connection and second active connection, to an operating system of 
the UE via a modem application program interface (API), wherein the operating 


degrading at least one of the first active connection or second active connection in accordance with a decision given by the operating system based on the modem information, to mitigate contention between the first active connection and second active connection, wherein the modem information 
comprises at least one of error rates, requested data rate, available data rate, receive power, transmit power headroom, or round trip times corresponding to the first connection or the second connection


A method of wireless communication operable at a wireless communication device comprising a modem, the method comprising: 

determining connection qualities of a first active connection that is active simultaneously as a 
second active connection based on modem information obtained from the modem via 
an application program interface (API);  and 





active connection;  or putting the first active connection or the second active 
connection on hold




US Patent 10, 841,927
Instant Application 16/554,330
Claim 1  

A method of wireless communication operable at a user equipment (UE), comprising: 


establishing a first active connection associated with a first subscription;  establishing a second active connection, simultaneous to the first active connection, associated with a second subscription, providing a user of the UE with link information corresponding to connection qualities based on modem information about the first active connection and the second 
active connection that are simultaneously active, wherein the connection qualities comprise at least one of error rates, requested data rate, available data rate, transmit power headroom, or round trip times corresponding to the first active connection or the second active connection;  receiving an input 
from the user regarding which of the first active connection and the second 
active connection to be degraded to mitigate contention;  and 


degrading at least one of the first active connection or the second active connection in 

connection and the second active connection


A method of wireless communication operable at a wireless communication device comprising a modem, the method comprising: 

determining connection qualities of a first active connection that is active simultaneously as a 
second active connection based on modem information obtained from the modem via 
an application program interface (API);  and 
















mitigating contention between the first active connection and the second active connection by: 
active connection;  or putting the first active connection or the second active 
connection on hold



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use means for coupled with functional language without reciting sufficient structure to perform the recited function in the claims.  Such claim limitation(s) is/are: “means for” in claims 17-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-2, 6, 8, 10-11, 15, 17-18, 22. 24-25 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Pre-Grant P0ublication US 2014/0140287 to Cheng et al. (hereinafter Cheng).

 	As to claims 1, 8, 17 and 24, Cheng discloses a method of wireless communication operable at a wireless communication device comprising a modem, the method comprising:
 	determining connection qualities of a first active connection that is active simultaneously as a second active connection based on modem information obtained from the modem via an application program interface (API) (Cheng; Fig.2 shows simultaneous connection of 3G network and 4G network. [0025] discloses of determining the data rate (=connection quality) of the 3G and 4G network. [0025] 
 	mitigating contention between the first active connection and the second active connection (Cheng; [0006]; [0025] discloses of switching from one network to another network by suspending a service based on the data rate means mitigating contention between the first active connection and the second active connection)   by:
 	throttling data communication on at least one of the first active connection or the second active connection (Cheng; [0025] discloses of switching from one network to another network. [0006]; [0025] discloses of suspending PS service corresponds to throttling data communication on at least one of the first active connection or the second active connection. Here Cheng is applied for the first alternative); or
  	putting the first active connection or the second active connection on hold. 

 	As to claims 2, 11, 18 and 25, the rejection of claim 1 as listed above is incorporated herein. In addition Cheng discloses wherein the determining connection qualities comprises:
 	determining at least one of error rates, requested data rate, available data rate, transmit power headroom, or round trip times corresponding to the first active connection or the second active connection (Cheng; [0025])

 	As to claims 6, 15, 22 and 29, the rejection of claim 1 as listed above is incorporated herein. In addition Cheng discloses
 	wherein the first active connection comprises a voice call, and the second active connection comprises a data call, and
 	wherein the mitigating contention comprises:

 	if the voice call is a foreground application relative to the data call, suspending or throttling the data call (Cheng; [0006]; [0025]).

As to claim 10, the rejection of claim 8 as listed above is incorporated herein. In addition Cheng discloses further comprising at least one subscriber identity module configured as hardware, software, or a combination of both (Cheng; [0027]). 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 3-4, 12-13, 19-20 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant P0ublication US 2014/0140287 to Cheng et al. (hereinafter Cheng) in view of U.S.  Pre-Grant Publication US 2009/0323720 to Salokannel et al. (hereinafter Salokannel) 
  
	As to claims 3, 12, 19 and 26, Cheng discloses of suspending a connection based on the data rate or link quality. Cheng fails to disclose of reducing data rate in a connection. However, Salakannel discloses
 	wherein the throttling data communication comprises: reducing data rate of the first active connection or the second active connection with lower priority among the first active connection and the second active connection (Salokannel; [0009] discloses of reducing a data rate in a wireless link.
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention and reduce data rate in wireless link. One would be motivated to combine the teachings in order to avoid potential conflicts and thus provide a QoS. 

 	As to claims 4, 13, 20 and 27, the rejection of claim 3 as listed above is incorporated herein. In addition Cheng-Salokannel discloses wherein the throttling data communication comprises: 
 	suspending data communication on the first active connection or the second active connection with lower priority among the first active connection and the second active connection (Cheng; [0025]; [0006])

4.	Claims 5, 7, 14, 16, 21, 23, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant P0ublication US 2014/0140287 to Cheng et al. (hereinafter Cheng) in view of U.S.  Patent No. US 5,754,947 to Tanabe et al. (hereinafter Tanabe) 

As to claims 5, 14, 21 and 28, Cheng discloses of switching from one network to another network. Cheng fails to disclose of holding a connection. However, Tanabe discloses

sending keep-alive silence frames on a connection that is put on hold (Tanabe; Col. 16, lines 56-62 discloses  of receiving a frame and based on the frame initiate a connection hold timer so that data can be received in the current connection. Tanabe is applied for the 1st alternative); or 
sending periodic busy tones on a connection that is put on hold.
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention and hold a connection. One would be motivated to combine the teachings in order to use the limited resources in an effective way. 

As to claims 7, 16, 23 and 30, Cheng discloses of switching from one network to another network. Cheng fails to disclose of holding a connection. However, Tanabe discloses
wherein the first active connection comprises a first voice call, and the second active connection comprises a second voice call (Tanabe; Col. 16, lines 56-62), and
wherein the mitigating contention comprises putting the first voice call or the second voice call on hold by transmitting periodic tones or keep-alive data for the voice call that is put on hold (Tanabe; Col. 16, lines 56-62).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention and hold a connection. One would be motivated to combine the teachings in order to use the limited resources in an effective way. 

4.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant P0ublication US 2014/0140287 to Cheng et al. (hereinafter Cheng) in view of U.S.  Pre-Grant Publication US 2015/0237497 to Chen et al. (hereinafter Chen) 

As to claim 9, Cheng discloses of switching from one network to another network. Cheng fails to disclose of receiving user input for SIM selection. However, Chen discloses 
further comprising a user interface configured to receive input from a user related to the plurality of active connections, wherein the contention mitigation circuitry is configured to mitigate contention based at least partially on received user input (Chen; [0054] discloses of receiving user input to enter SIM configuration).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478